Sternhagen,
dissenting: Upon the two issues submitted, I am of opinion that no part of the amounts paid by the corporation to the •seller of the building can be deducted, because all payments are the purchase price or cost of the building and such an investment of capital is not deductible. The depreciation deduction must be based on actual cost. United States v. Ludey, 274 U. S. 295. Although the base varies each year by the addition of a new payment and the rate varies as to each payment because of the progressively shortening life, this is clear and can be easily computed by arithmetic.
MaRQuette, Smith, Trammell,' Aeundell, Van Fossan, and Murdock agree with this dissent.